                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
SEBASTIAN WILLIAMS,                       :
                                          :
            Petitioner,                   :   Civ. No. 16-3646 (FLW)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA,                 :   MEMORANDUM AND ORDER
                                          :
            Respondent.                   :
_________________________________________ :


       Petitioner, Sebastian Williams (“Petitioner”), commenced this proceeding by way of

counsel by filing with the Court a motion to vacate, set aside, or correct a sentenced under 28

U.S.C. § 2255. (ECF No. 1.) Following a jury trial before this Court, Petitioner was convicted,

on March 24, 2003, of two counts of conspiracy to commit Hobbs Act robbery, under 18 U.S.C.

§ 1951, and one count of carrying a firearm in connection with a crime of violence, under 18

U.S.C. § 924(c). Petitioner now argues that, as the Supreme Court, in Johnson v. United States,

135 S. Ct. 2551 (2015), struck down as unconstitutionally vague the “residual clause” definition

of “crime of violence” in the Armed Career Criminal Act (“ACCA”), the identical clause in the §

924(c) must also be deemed unconstitutional, and his conviction under that section must be

vacated.

       Petitioner filed his present § 2255 motion on June 22, 2016, but noted that it is a second

or successive motion, the filing of which requires leave from the appropriate United States Court

of Appeals. See 28 U.S.C. §§ 2244, 2255(h). He explained that he filed an Application for

Leave to File a Second or Successive Petition with the Third Circuit on May 10, 2016, but that

the Circuit immediately stayed that application. (ECF No. 1 at 6.) Petitioner accordingly
requested that this Court hold his § 2255 motion in abeyance pending a decision by the Third

Circuit on his application to file a second or successive petition. 1 (Id.)

       The Court has received no further communication from the parties. A review of the

docket of Petitioner’s pending application to file a second or successive petition indicates that the

Third Circuit has not yet ruled on that application. Accordingly, for docket-management

purposes, this proceeding is administratively terminated until the parties notify the Court that the

Third Circuit has ruled on Petitioner’s application for the required leave to file his second § 2255

motion. Counsel shall notify the Court within 30 days of any decision by the Circuit.

       Therefore, IT IS, on this 22nd day of March 2019,

       ORDERED that the Clerk shall ADMINISTRATIVELY TERMINATE this proceeding

for docket-management purposes; and it is further

       ORDERED that counsel shall notify the Court within 30 days of any final decision by the

United States Court of Appeals for the Third Circuit regarding Petitioner’s pending Application

for Leave to File a Second or Successive Petition, and this proceeding shall be reopened upon

receipt of such notice.



                                                               /s/ Freda L. Wolfson
                                                               FREDA L. WOLFSON
                                                               United States District Judge




1
  The Court additionally notes that, the day after Petitioner filed his § 2255 motion, then-Chief
Judge Jerome B. Simandle issued Standing Order 16-2, which stayed all cases filed under
Johnson and created extended briefing schedules for those matters. In re Motions Seeking
Collateral Relief on the Basis of Johnson v. United States, Misc. No. 16-11 (JBS), ECF No. 2.

                                                   2
